705 S.E.2d 736 (2011)
STATE
v.
Cassie Scott JOHNSON.
No. 16P11-1.
Supreme Court of North Carolina.
February 3, 2011.
Cassie Scott Johnson, Black Mountain, for Johnson, Cassie Scott.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 11th of January 2011 by Defendant to Exhaust the State:
"Motion Dismissed by order of the Court in conference, this the 3rd of February 2011."